Per Curiam. Appellant, Allen Edward Jackson, by his attorney, has filed for a rule on the clerk. His attorney, Joel W. Price, admits that the notice of appeal was not timely given due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5,1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.